Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2020

                                    No. 04-19-00208-CV

                                         J.K. IVEY,
                                          Appellant

                                              v.

                            TODD MARQUARDT LAW FIRM,
                                     Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI24208
                         Honorable Monique Diaz, Judge Presiding


                                       ORDER
        By order dated May 23, 2019, we abated this appeal upon proof that appellee filed a
voluntary petition for bankruptcy. TEX. R. APP. P. 8.2. The appeal and all appellate timelines
were suspended, and the appeal was closed for administrative purposes pending a request for
reinstatement or severance.

       We have received notice that appellee’s bankruptcy proceeding was dismissed on
November 25, 2019. Accordingly, this appeal is REINSTATED on the court’s docket.
Appellee’s brief is due on or before January 27, 2020.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court